437 A.2d 1127 (1981)
Clyde ELLISON, Jr., Defendant Below, Appellant,
v.
STATE of Delaware, Plaintiff Below, Appellee.
Supreme Court of Delaware.
Submitted September 21, 1981.
Decided December 1, 1981.
Richard E. Fairbanks, Jr. (argued), Asst. Public Defender, Wilmington, for defendant below, appellant.
H. Kemp Vye (argued), Deputy Atty. Gen., Wilmington, for plaintiff below, appellee.
Before HERRMANN, C. J., DUFFY and HORSEY, JJ.
PER CURIAM:
This case involves an appeal from conviction of Resisting Arrest, 11 Del.C. § 1257,[*] in the Court of Common Pleas. Upon initial appeal, the Superior Court affirmed the conviction. Ellison v. State, Del.Super., 410 A.2d 519 (1979).
The defendant's appeal therefrom to this Court is based upon substantially the same contentions raised below; i.e., that it was reversible error: (1) to refuse to suppress evidence of the defendant's arrest and flight which were a direct consequence of an unconstitutional stop of his automobile; (2) to punish the defendant for his non-violent flight from an unconstitutional arrest; and (3) to rule that the defendant did not have the right to flee an illegal arrest.
The authorities cited here were cited below and carefully considered in the Superior Court opinion. We find no reversible error. Upon the basic principles set forth in the opinion of the Superior Court, the judgment below is
AFFIRMED.
NOTES
[*]  11 Del.C. § 1257 provides:

"§ 1257. Resisting arrest; class A misdemeanor.
"A person is guilty of resisting arrest when he intentionally prevents or attempts to prevent a peace officer from effecting an arrest or detention of himself or another person or intentionally flees from a peace officer who is effecting an arrest.
"Resisting arrest is a class A misdemeanor."